Opinión disidente del
Juez Asociado Señor Negrón Fer-nández.
Porque a mi juicio destruye, en una de sus proyecciones sociales de mayor alcance, la virtualidad de la Ley núm. 229 de 12 de mayo de 1942, según quedó enmendada por la núm. 243 de 12 de mayo de 1945, disiento de la opinión del Tribunal que condena a la menor demandante a seguir llevando el apellido de madre — Vargas—y no el de su padre — Jusino— no obstante haber quedado establecida plenamente su pater-nidad en esta acción de reconocimiento especial que, para los *397fines de llevar el apellido del padre, provee la Ley 229 ya mencionada. Disiento porque considero que las decisiones de este Tribunal- — citadas en la opinión —(1) relativas a accio-nes de reconocimiento de hijos naturales bajo la legislación anterior, no son aplicables a la acción de reconocimiento especial provista por la citada Ley 229; y porque considero que la opinión del Tribunal, lejos de dar cabal expresión al justo sentido del derecho humano que inspira la legislación que nos ocupa, implica una negación del evidente propósito del legislador al adoptar una medida de reparación social como ésta. He de explicarme.
El segundo párrafo de la sección 2 de la Ley 229, que fué agregado a ésta por la 243 de 12 de mayo de 1945, estableció una acción especial de reconocimiento para los hijos que, sin tener la condición de naturales según la legislación anterior, nacieron fuera de matrimonio con anterioridad al 12 de mayo de 1942, fecha de vigencia de la Ley 229. Según el primer párrafo de la sección 2, en vigor desde la aprobación de la ley original, tales hijos podían ser reconocidos por ac-ción voluntaria de sus padres, y en defecto de éstos, por la de las personas con derecho a su herencia, a todos los efectos legales. Fué para beneficio de estos hijos, cuando no fueren reconocidos en la indicada forma, que se agregó el párrafo segundo, que dispone:
“En caso de que los hijos a que se refiere esta sección no fueren reconocidos por la acción voluntaria de sus padres, y en defecto de éstos, por la de las personas con derecho a su heren-cia, dichos hijos se considerarán hijos naturales al solo efecto de llevar el apellido de sus padres. La acción para este recono-cimiento se tramitará de acuerdo con el procedimiento que fija el Código Civil de Puerto Eico para el reconocimiento de hijos naturales; Entendiéndose, sin embargo, que tal reconocimiento sólo tendrá el alcance que aquí se expresa.”
*398En el caso de autos se ejercita la acción especial de reco-nocimiento de un hijo nacido con anterioridad a la aprobación de la Ley 229, según enmendada, de padres en quienes no-concurría la condición de poder contraer matrimonio, sin dispensa o con ella, por estar ya uno de ellos casado en legítimo matrimonio. ¿Qué quiso decir el legislador, a los fines de esta clase de acciones, con que “La acción para este reconocimiento se tramitará de acuerdo con el procedimiento que fija el Código Civil de Puerto Rico para el reconoci-miento de hijos naturales”? El criterio del ilustre comen-tarista Dr. Luis Muñoz Morales, expuesto en sus Anotacio-nes al Código Civil de Puerto Rico, Libro I, pág. 414, es el siguiente, al analizar el alcance de la enmienda de 12 de mayo-de 1945:
. “La acción para este reconocimiento, dice la enmienda ci-tada, que habrá de tramitarse de acuerdo con el procedimiento-fijado en el Cod. Civil para el reconocimiento de hijos naturales;, y por lo tanto habremos de referirnos al artículo 126 según el cual estas acciones sólo podrán ejercitarse en vida de los padres o un año después de su muerte, salvo si los padres hubieren fallecido durante la menor edad del hijo, en cuyo caso éste puede ejercitarla dentro de los primeros cuatro años siguientes a su mayor edad.”(2)
A pesar de que en mi opinión disidente en el caso de Elicier v. Cautiño, 70 D.P.R. 440, 451 (en el cual estaba en-*399vuelta únicamente la interpretación de la frase “podrán ser reconocidos por acción voluntaria de sus padres. . conte-nida en el primer párrafo de la sección 2 de la Ley 229, y no —como en el presente — el grado de prueba necesario para declarar con lugar la acción especial de reconocimiento que aquí se ejercita al solo efecto de llevar el apellido del padre) expresé a manera de dictum que lo consignado por el legis-lador en el segundo párrafo de la sección 2 tenía aplicación “en aquellos casos comprendidos en los incisos 3 y 4 del artículo 125 [del Código Civil] que son los verdaderos casos de reconocimiento forzoso, y no a los incisos 1 y 2 ya men-cionados”, (3) cede ahora mi criterio, sobre la aplicación de los referidos incisos a esta clase de acciones, al más auto-rizado criterio del ilustre civilista citado.
Su tesis se hace más patente y clara si tenemos presente que las disposiciones del artículo 125 del Código Civil, en su párrafo tercero, establecen como ley sustantiva — y no como trámite procesal — el derecho del hijo al reconocimiento por parte del padre, y la obligación de éste a reconocer al hijo. Exigir para esta acción de reconocimiento especial al único fin de llevar el apellido del padre el grado de prueba que se requiere en casos de reconocimiento de hijos naturales según el concepto del artículo 125 del Código Civil, primer párrafo, antes de la aprobación de la Ley 229, y según la jurispru-dencia sentada a la luz de dicho concepto, sería interponer entre el hijo adulterino o incestuoso — a quienes se refiere la *400legislación que nos ocupa — y el apellido de su padre, una ba-rrera infranqueable, pues por regia de conducta humana no es corriente que un padre que procrea un hijo bajo circuns-tancias que le hacen responsable de delito, se incline a hacer ostentación pública y continua de su condición de padre — que es hacerla de la falta cometida. Requerir de un hijo adul-terino o incestuoso, que ejercita la acción de reconocimiento especial al único efecto de llevar el apellido de su padre, prueba de la posesión continua de estado de hijo natural, es una contradicción dentro del orden jurídico existente antes de la vigencia de la Ley 229, pues la propia condición de hijo adulterino o incestuoso excluye la posibilidad de haber dis-frutado de tal estado. Requerir tal cosa sería atribuir al legislador, al aprobar la enmienda del 12 de mayo de 1945, un propósito inútil.
Si alguna duda hubiere, no obstante, sobre el alcance de tal disposición de la ley, debemos recordar que “El, medio más-eficaz y.universal para descubrir el verdadero sentido de una ley cuando sus expresiones son dudosas, es considerar la razón y espíritu de ella, o la causa o motivos que indujeron al poder legislativo a dictarla.” Artículo 19, Código Civil, ed. 1930. Y el propósito fundamental de la enmienda de 12 de mayo de 1945, estableciendo la acción especial de reco-nocimiento al solo efecto.de llevar el apellido del padre, fué indudablemente proveer un nombre al hijo que no tuvo culpa de nacer como fruto del delito, requiriéndolo de aquél que no debe continuar escudándose en su propia falta para negar-ai hijo el derecho natural de serlo. La citada enmienda, a mi juicio, tiene el efecto de destruir en forma limitada la inmunidad que a tal padre daba el orden jurídico estable-cido por la legislación anterior, sin alterar en el orden econó-mico, los derechos de la sucesión legítima o natural. Por eso estimo que en esta clase de acciones, establecida satis-factoriamente, como en este caso, la paternidad, debe reco-*401nocerse el derecho del hijo a llevar el apellido del padre. Si éste lo es para obligársele a pasar alimentos, según el artículo 128 del Código Civil, ed. 1930, ello es suficiente para obligár-sele a dar su nombre al hijo. En esta forma se daría cabal expresión al propósito legislativo y no se impondría sobre el padre — ni sobre el orden social establecido — alteración al-guna, pues descubierto por la sociedad el hecho de que es padre porque se le impone a éste la obligación de alimentar a un hijo nacido en las condiciones apuntadas, nada sufre ni la sociedad ni el padre con que se reconózca al hijo el dere-cho a un nombre.
En ese sentido, considero que la enmienda de 12 de mayo de 1945 tiene el efecto de ampliar los derechos de los hijos que bajo la legislación anterior a la Ley 229 se consideraban adulterinos o incestuosos, comprendiendo en el artículo 128 del Código Civil, además del derecho a alimentos, el derecho a llevar el apellido del padre.
No debo cerrar esta opinión sin señalar el criterio liberal adoptado por este Tribunal en el pasado en casos de recono-cimiento de hijos naturales bajo la legislación anterior a la Ley 229—Colón v. Sucn. A. J. Tristani, 44 D.P.R. 171 (1932)—en el cual, por voz del entonces Juez Asociado Sr. Cor-dova Dávila, se dijo:
“La jurisprudencia del Tribunal Supremo de España exige una prueba robusta, vigorosa, convincente, que revele con cer-teza indiscutible los vínculos de sangre que unen al hijo con la persona de quien exige el reconocimiento. La severidad de la j urisprudenciá española tiene su explicación en la prohibición de la investigación de la paternidad, que impide que estos vínculos de sangre puedan establecerse con prueba de las relaciones de carácter íntimo que mediaron entre los supuestos padres. Pero cuando puede establecerse la naturalidad del hijo mediante prueba de la investigación de la paternidad, una vez que el tribunal juzgador considera probado este hecho, la discreción judicial debe ser humana, juiciosa y liberal, sin salirse del marco *402de la ley, para que el hijo encuentre viable el camino de hacer efectivo el deber de reconocerle que su padre contrae al engen-drarlo y de exigir los derechos inherentes a su filiación. La pa-ternidad es un elemento del cual no puede prescindir el juzgador, cuando se ha presentado prueba al efecto, para llegar a una conclusión. De esta prueba pudo prescindirse en España, donde el hijo no estaba autorizado para investigar su origen, y donde ‘sigue siendo hijo legítimo del acaso y de lo desconocido,’ como muy bien dice Scaevola, ‘aunque se evidencie que hubo relaciones sexuales entre varón y mujer, y que de ellas nació el recla-mante.’ Esto no puede ocurrir hoy en España, donde la nueva Constitución Española dispone que la filiación no podrá ser fun-damento de privilegio jurídico, impone a los padres los mismos deberes para con los hijos legítimos que los ilegítimos y deja a las leyes civiles la regulación de la investigación de la pater-nidad. Esto no debe ocurrir en Puerto Rico, donde la investi-gación de la paternidad no está prohibida por nuestras leyes.” (Bastardillas nuestras.)
Y tampoco sin señalar con honrosa reverencia las pala-bras de profunda justicia social vertidas por el hoy juez Pre-sidente retirado Sr. Del Toro en su opinión disidente en el caso de Ortiz v. Dragoni, 59 D.P.R. 19, 29 (1941):
“No deben existir hijos sin padre. No debe eludirse la res-ponsabilidad que liga al que engendra un ser humano con el fruto de su acto. Una vez que se demuestre la paternidad y que esa paternidad ha sido reconocida de alguna manera por el padre, no debe permitirse que el egoísmo, que las relaciones~de familia, que las graves consecuencias materiales y morales que ello generalmente trae consigo, anulen el primer impulso espon-táneo a virtud del cual se dejó oír la voz de la naturaleza misma, porque esa primera actuación es la que entraña la verdad y la justicia.”
La opinión del Tribunal en este caso proclama que a pe-sar de tener padre existe una hija sin nombre. Por ello opino que la sentencia de la corte inferior debería confir-marse también en su causa de acción filiatoria reconociendo a la menor demandante el derecho de llevar el apellido de su padre.

(1) Fontánez v. Sucn. Buxó, 36 D.P.R. 227; Vega v. Sucesión Vega, 32 D.P.R. 595; Montalvo v. Montalvo et al., 25 D.P.R. 858; Méndez v. Martínez, 21 D.P.R. 252.


(2)E1 artículo 126 del Código Civil, ed. 1930, dispone:
“Las acciones para el reconocimiento de hijos naturales, sólo podrán, ejercitarse en vida de los presuntos padres, o un año después de su muerte, salvo en los casos siguientes:
“1. Si el padre o la madre hubiesen fallecido durante la menor edad del hijo, en cuyo caso éste podrá deducir la acción antes de que transcurran los primeros cuatro años de su mayor edad.
“2. Si después de la muerte del padre o de la madre apareciere algún documento de que antes no se hubiese tenido noticia, en el que reconozcan expresamente al hijo.
“En este caso la acción debefá deducirse dentro de los seis meses siguien-tes al hallazgo del documento.
“El reconocimiento hecho a favor de un hijo que no reúna las condi-ciones del párrafo primero del artículo 125 podrá ser impugnado por aque-llos a quienes perjudique.”


(3)E1 artículo 125 del Código Civil, en su tercer párrafo, dispone que:
“El padre está obligado a reconocer al hijo natural:
“1. Cuando exista escrito suyo indubitado en que expresamente reco-nozca su paternidad.
“2. Cuando el hijo se halle en la posesión continua del estado de hijo natural del padre demandado, justificada por actos del mismo padre o de su familia.
“3. Cuando, la madre fué conocida viviendo en concubinato con el padre durante el embarazo y al tiempo del nacimiento del hijo.
“4. Cuando el hijo pueda presentar cualquier prueba auténtica de su paternidad.”